DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The abstract of the disclosure is objected to because it includes drawings, biography information and other surplus information beyond what is required by the abstract content of a US Patent Application as set forth below.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8, 10-16 and 18-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In each of the independent claims 1, 9 and17 “”A lift gate structure comprising” is recited.  However, in all the independent claims 2-8, 10-16 and 18-23, each dependent claim recites “The liftgate arrangement of claim”  1, 9 or 17.  It is unclear if Applicant is reciting a liftgate “structure” or an “arrangement”.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2, 4,7 and 8 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Hada JP 201000226 (cited by Applicant).
Hada discloses a liftgate comprising:
(claim 1) an inner panel (10) with an outer surface (unnumbered surface of panel 10 facing into the interior of the vehicle) and an inner surface (unnumbered surface of panel 10 facing outward to the rear of the vehicle); and at least one blow molded reinforcement (30, 40 are described as being blow molded in the machine translation) connected to and extending across a portion of the outer surface of the inner panel (see figure 6a were the reinforcement member 40, 42 is connected to the outer more exterior surface of inner panel 10), wherein said the at least one blow molded reinforcement has a hollow channel (see hollow cross-section of 42 in figure 6A) extending through the body of the at least one blow molded reinforcement, wherein the at least  one blow molded reinforcement strengthens the lift gate structure (inherent).


In regard to claim 2, Hada discloses one or more mounting surfaces formed on an exterior surface of the at least one blow molded reinforcement; and a bracket connected to each of the one or more mount surface areas (bracket 11 connects the inner panel to a mounting surface on the blow molding reinforcement).

In regard to claim 4, Hada discloses the at least one blow molded reinforcement is connected to the inner panel by one selected from the group including adhesives, resistive implant welding, heat staking, fasteners (81, 82) and combinations thereof. 

 In regard to claim 7, Hada discloses the hollow channel contains a tether that extends through the hollow channel and connects two different points on the inner panel (the electric cable 60 that extends through hollow channel 50 of the reinforcement member functions as a tether). 

 In regard to claim 8, Hada discloses the inner panel having one or more D pillars and the at least one blow molded reinforcement is connected to and extends across a portion of the one or more D pillars (see figures 1 and 2 where reinforcements 30, 40 are positioned on D pillars).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hada JP 201000226 in view of Freeman Patent No. 5,094,034.
Hada meets the claim limitations as applied above.
The claimed inventio is distinguishable from Hada by its recitation of at least one blow molded reinforcement is formed of a material containing polymer and carbon fibers or glass fibers.  Hada discloses the reinforcement members as being made of blow molded resin.
	The Freeman patent discloses  a reinforcement bar 12 comprising a hollow tube 40 made of resin impregnated glass fiber with a core of urethane foam 38.  The glass fiber is added as desired to provide for additional shear strength.
	 It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to incorporate glass fibers as taught by Freeman into Hada’s blow molded reinforcements to strengthen the liftgate structure. 
Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hada JP 201000226 in view of Czaplicki et al US Patent No. 7077460 
Hada meets the claim limitations as applied above.
The claimed inventio is distinguishable from Hada by its recitation of the hollow channel is filed with foam’
Czaplicki discloses a blow molded hollow vehicle structure that tis reinforced by foam, see figure 1. 
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to incorporate foam into the blow molded reinforcement as taught by Czaplicki with Hada’s blow molded  reinforcements (30, 40)  to strengthen the liftgate.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hada JP 201000226 in view of Kuntze et al WO 2009/143627.
Hada meets the claim limitations as applied above.
The claimed inventio is distinguishable from Hada by its recitation of a tether that extends through the hollow channel and connects two different points on the inner panel.
Kuntze discloses a liftgate that has a stainless steel braided tether 22 that keep the liftgate components together in case of an accident the tether keeps the liftgate components together. 
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to tether the blow molded members via their hollow channel as taught by Kuntze with Hada to improve safety by reducing prevent projectile debris in an accident.
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hada JP 201000226 in view of Chapman et al US patent Application Publication No. 2013/0323454.
Hada meets the claim limitations as applied above.
The claimed inventio is distinguishable from Hada by its recitation of the at least one blow molded reinforcement is encapsulated in the polymer material of the inner panel.  Hada employs bolts to connect the blow molded reinforcement member to the blow molded  inner panel
Chapman discloses a blow molded vehicle part wherein the vehicle part has reinforcing ribs that are encapsulated by overmold body.
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute encapsulating a reinforcement member as taught by Chapman for the bolts employed in Hada to attach the blow molded reinforcements the inner panel to simplify assembly of the liftgate.
15	Claims 9, 10, 12, 15-18, 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hada JP 201000226 (cited by Applicant) in view of Rajon EP 3,037,290 (cited by Applicant). 
Claim 9 is an independent claim. 

Hada discloses a liftgate comprising:
(claim 9) an inner panel (10) with an outer surface and an inner surface having a lower perimeter surface area extending across substantially the entire width of the inner panel (10); one or more blow molded reinforcements (30, 40) connected to and extending across a portion of the outer surface of the inner panel, wherein said one or more blow molded reinforcements has a hollow channel (see hollow cross-section of 42 in figure 6A) on the one or more blow molded reinforcements; and one or more mount surface areas formed on an exterior surface of the one or more blow molded reinforcements (in figure 2 see three mount openings, , unnumbered,  at the top of reinforcements 30, 40 that each cooperate with three openings, also unnumbered, on inner panel 10). 

The claimed inventio is distinguishable from Hada by its recitation of the blow molded hollow section extending between two openings on the one or more blow molded reinforcements.  Hada discloses electrical wiring 60 connected to the exterior of the hollow blow molded reinforcements  
Rajon disclose a liftgate having a reinforcement member 20 having openings for routing electrical cables. See openings in figures 4-7.  
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to incorporate two openings as taught by Rajon at both ends of the hollow reinforcement members of Hada to for routing the wire therethrough to better protect  the electrical wiring.  

In regard to claim 10, Hada discloses one or more mounting surfaces formed on an exterior surface of the at least one blow molded reinforcement; and a bracket connected to each of the one or more mount surface areas (bracket 11 connects the inner panel to a mounting surface on the blow molding reinforcement).

In regard to claim 12, Hada discloses the at least one blow molded reinforcement is connected to the inner panel by one selected from the group including adhesives, resistive implant welding, heat staking, fasteners (81, 82) and combinations thereof.

In regard to claim 15, Hada discloses the hollow channel contains a tether that extends through the hollow channel and connects two different points on the inner panel (the electric cable 60 that extends through hollow channel 50 of the reinforcement member functions as a tether). 

In regard to claim 16, Hada discloses the inner panel having one or more D pillars and the at least one blow molded reinforcement is connected to and extends across a portion of the one or more D pillars (see figures 1 and 2 where reinforcements 30, 40 are positioned on D pillars).



Claim 17 is an independent claim. 

Hada discloses a liftgate comprising:
 (claim 17) an inner panel (10) with an outer surface and an inner surface having a lower perimeter surface area extending across substantially the entire width of the inner panel (below the window 2), two D pillars(on the left and right sides of the rear window 2)  extending upward from the lower perimeter surface and a header extending between the two D pillars (see header at top of panel 10 in figure 2);  a plurality blow molded reinforcements (30, 40) each one of the plurality of blow molded reinforcements is connected to a respective one of the two D pillars so that each one of the plurality of blow molded reinforcements extend across a portion of the respective one of the two D pillars, wherein said one or more blow molded reinforcements has a hollow channel (see hollow cross-section of 42 in figure 6A) and one or more mount surface areas formed on an exterior surface of each of the plurality of blow molded reinforcements (in figure 2 see three mount openings on a mounting surface, , unnumbered,  at the top of reinforcements 30, 40 that each cooperate with three openings, also unnumbered, on inner panel 10). 

The claimed inventio is distinguishable from Hada as modified by Rajon by its recitation of the blow molded hollow section extending between two openings on the one or more blow molded reinforcements.  Hada discloses electrical wiring 60 connected to the exterior of the hollow blow molded reinforcements  
Rajon disclose a liftgate having a reinforcement member 20 having openings for routing electrical cables. See openings in figures 4-7. 
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to incorporate two openings as taught by Rajon at both ends of the hollow reinforcement members of Hada as modified by Rajon to better protect  the electrical wiring by routing the wiring through the reinforcements.  

In regard to claim 18, Hada discloses one or more mounting surfaces formed on an exterior surface of the at least one blow molded reinforcement; and a bracket connected to each of the one or more mount surface areas (bracket 11 connects the inner panel to a mounting surface on the blow molding reinforcement).


In regard to claim 20, Hada discloses the at least one blow molded reinforcement is connected to the inner panel by one selected from the group including adhesives, resistive implant welding, heat staking, fasteners (81, 82) and combinations thereof.

In regard to claim 23, Hada discloses the hollow channel contains a tether that extends through the hollow channel and connects two different points on the inner panel (the electric cable 60 that extends through hollow channel 50 of the reinforcement member functions as a tether). 

16	Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hada JP 201000226 in view of Rajon EP 3,037,290 as applied to claims 9 and 17 above, and further in view of Freeman Patent No. 5,094,034.
Hada as modified by Rajon meets the claim limitations as applied above.
The claimed inventio is distinguishable from Hada as modified by Rajon by its recitation of at least one blow molded reinforcement is formed of a material containing polymer and carbon fibers or glass fibers.  Hada discloses the reinforcement members as being made of blow molded resin.
	The Freeman patent discloses  a reinforcement bar 12 comprising a hollow tube 40 made of resin impregnated glass fiber with a core of urethane foam 38.  The glass fiber is added as desired to provide for additional shear strength.
	 It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to incorporate glass fibers as taught by Freeman into Hada as modified by Rajon’s blow molded reinforcements to strengthen the liftgate structure. 
17	Claims 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hada JP 201000226 in view of Rajon EP 3,037,290 as applied to claims 9 and 17 above and further in view of Czaplicki et al US Patent No. 7077460 
Hada as modified by Rajon meets the claim limitations as applied above.
The claimed inventio is distinguishable from Hada as modified by Rajon by its recitation of the hollow channel is filed with foam’
Czaplicki discloses a blow molded hollow vehicle structure that tis reinforced by foam, see figure 1. 
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to incorporate foam into the blow molded reinforcement as taught by Czaplicki with Hada as modified by Rajon’s blow molded  reinforcements (30, 40)  to strengthen the liftgate.
18	Claims 15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hada JP 201000226 in view of Rajon EP 3,037,290 as applied to claims 9 and 17 above, and further in view of Kuntze et al WO 2009/143627
Hada as modified by Rajon meets the claim limitations as applied above.
The claimed inventio is distinguishable from Hada as modified by Rajon by its recitation of a tether that extends through the hollow channel and connects two different points on the inner panel.
Kuntze discloses a liftgate that has a stainless steel braided tether 22 that keep the liftgate components together in case of an accident the tether keeps the liftgate components together. 
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to tether the blow molded members via their hollow channel as taught by Kuntze with Hada as modified by Rajon to improve safety by reducing prevent projectile debris in an accident.
19	Claims 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hada JP 201000226 in view of Rajon EP 3,037,290 as applied to claims 9 and 17 above and further in view of Chapman et al US patent Application Publication No. 2013/0323454.
Hada as modified by Rajon meets the claim limitations as applied above.
The claimed inventio is distinguishable from Hada as modified by Rajon as modified by Rajon by its recitation of the at least one blow molded reinforcement is encapsulated in the polymer material of the inner panel.  Hada as modified by Rajon employs bolts to connect the blow molded reinforcement member to the blow molded  inner panel
Chapman discloses a blow molded vehicle part wherein the vehicle part has reinforcing ribs that are encapsulated by an overmold body.
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute encapsulating the reinforcement member as taught by Chapman for the bolts employed in Hada as modified by Rajon to attach the blow molded reinforcements  the inner panel to simplify assembly of the liftgate.

Conclusion

20	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art listed on the attached 35 USPTO ?Form 892 are cited for their liftgate structure composition and/or reinforcement apparatus/material.


21	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545. The examiner can normally be reached m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612